COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 IN THE MATTER OF                            §             No. 08-14-00144-CV

 E. O. E.                                    §                Appeal from the

 A JUVENILE                                  §               65th District Court

                     Appellant.              §            of El Paso County, Texas

                                             §                (TC# 1000902 )

                                             §

                                        ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 11, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Jose J. Salayandia, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 11,

2014.

        IT IS SO ORDERED this 8th day of October, 2014.


                                                 PER CURIAM